Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The amendment submitted by Applicant on November 18th, 2021 has been received and entered.

The Terminal Disclaimer submitted by Applicant on November 18th, 2021 has been received and approved.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is HUANG (U.S. Patent Application Publication No. 012/0269008).  HUANG discloses a data input device for use in a memory device, the data input device includes a buffer, a combinational logic circuit and a flip-flop unit.  HUANG fails to show or suggest the limitations of programming a first memory cell corresponding to the first DQ line and a second memory cell corresponding to the second DQ line such that the first memory cell has any one of an erase state and a first program state based on the first DQ signal and the second memory cell has any one of the erase state and a second program state based on the second DQ signal, wherein a lower limit value of a threshold voltage distribution corresponding to the second program state is higher than a lower limit value of a threshold voltage distribution corresponding to the first program state (Claims 1-10); or the input/output circuit is configured to output a first data bit, corresponding to a first DQ signal received on a first DQ line from an external device, through a first data line and to output a second data bit, corresponding to a first DQ signal received on a second DQ line from the external device, through a second data line; the first page buffer is connected to the first bit line and the first data line, and is configured to store a first latch value, based on the first data bit received through the first data line and a first DQ identifier for the first DQ line; and the second page buffer is connected to the second bit line and the second data line, and is configured to store a second latch value, based on the second data bit received through the second data line and a second DQ identifier for the second DQ line (claims 11-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827